t c memo united_states tax_court gary l lonsinger and nancy l lonsinger petitioners v commissioner of internal revenue respondent docket no filed date in ps' boat the pedro partially sank as a result of an underwater valve explosion causing three feet of salt water to enter the steel hull in the following year ps received a reimbursement from their insurance_company but claim that they suffered a casualty_loss in excess of the amount for which they were reimbursed held ps have not established their entitlement to a casualty_loss deduction under sec_165 h i r c gary l lonsinger and nancy l lonsinger pro_se louise r forbes for respondent memorandum findings_of_fact and opinion nims judge respondent determined that the following deficiencies are due from petitioners year income_tax dollar_figure big_number big_number additions to tax sec_6662 dollar_figure -0- we note that in publaw_101_239 sec a 103_stat_2395 as part of the amendments to subchapter_a of chapter repealed previous sec_6662 which had provided for certain additions to tax the repeal was effective for returns the due_date for which determined without regard to extensions was after date thus respondent's determination as to additions to tax under former sec_6662 is improper unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure respondent has made a number of concessions including the concession that there are no additions to tax the only issue remaining for decision is whether petitioners are entitled to a casualty_loss deduction for findings_of_fact some of the facts have been stipulated and are incorporated herein by this reference petitioners resided in durham new hampshire when they filed their petition in late gary l lonsinger petitioner began discussions with pedro-holland about the possibility of bringing a line of vessels manufactured by pedro-holland to the united_states for resale these vessels had no performance history in the united_states petitioner and his wife nancy l lonsinger petitioners negotiated with pedro-holland for about a year and in ultimately reached an agreement whereby petitioners would represent pedro-holland in the united_states and would bring the first boat into the united_states for eventual sale the boat called the pedro was built in holland and delivered to petitioners in the united_states in july petitioners understood that one of the requirements of u s customs is that if a foreign-built boat is imported it cannot be sold for a commercial use within the succeeding months and if the boat is imported as a pleasure craft then a substantial import duty must be paid consequently it was agreed that the pedro would be delivered stripped and would be outfitted by petitioners in the united_states which would take a substantial amount of time to complete when delivered to petitioners in the united_states the boat had no electronics on it and lacked an oven a refrigerator generators a washer-dryer furniture drapes and carpeting the pedro was a 47-foot twin diesel motor yacht the hull of which was made of carbon steel the exterior of the hull was zinc chromate bonded for corrosion resistance purposes but the interior of the hull was not so bonded the outfitting of the pedro was completed in july or august of in december before the outfitting was completed northrop and johnson petitioners' marketing representative had suggested an asking price of dollar_figure for the boat in september durham trust bank issued a mortgage on the completed boat in the amount of dollar_figure which was approximately the amount petitioners were required to pay pedro-holland having been given one year free financing from the delivery date in july shortly thereafter petitioners and northrop and johnson agreed to advertise the boat for sale at a price of dollar_figure in november petitioners decided that due to their heavy carrying charges and to obtain a quick sale they would reduce the asking price to dollar_figure which petitioners figured was just below their total base cost of dollar_figure on date a valve exploded on the boat creating a two-inch hole five feet below the water line since the boat weighed tons the explosion created a geyser inside the hull with the prompt intervention of the u s coast guard the boat was kept from totally sinking but took three feet of water in the engine room which destroyed both engines transmissions all electrical gear all of the electronics the wiring and the air conditioning system in petitioners accepted dollar_figure from usf g in settlement of their insurance claim after the partial sinking the pedro was repaired and was declared seaworthy in september in the summer of petitioners filed suit against pedro- holland in an attempt to recover both the devaluation of the boat caused by salt water contamination and unreimbursed expenses usf g filed jointly with petitioner to recover from pedro-holland the dollar_figure it paid to have the boat repaired at the suggestion of the bank mortgagee petitioners moved the boat to florida in november on date durham trust bank the mortgagee was closed by the fdic and froze petitioner's assets it was petitioner's understanding that this action was taken because of criminal activity that happened in the bank in march the fdic permitted petitioners to sell the boat petitioners realized dollar_figure on the sale petitioners' lawsuit against pedro-holland came to trial in january the judge in the case excluded petitioners' expert witnesses on motion of opposing counsel so petitioners did not recover from pedro-holland petitioners did however recover dollar_figure from their attorney on their federal_income_tax return petitioners claimed a dollar_figure casualty_loss this amount represented the difference between petitioners' estimate of the pedro's fair_market_value of dollar_figure before the casualty and petitioners' estimate of the pedro's fair_market_value of dollar_figure immediately after the casualty which petitioners then further reduced by the dollar_figure insurance recovery to arrive at the dollar_figure casualty_loss figure on date petitioners filed form_1045 application_for tentative refund carrying back their net_operating_loss to the tax years and on date william hodgens director northrop and johnson advised by letter that due to a number of factors itemized in the letter some of which related to the damage suffered by the pedro i feel a realistic market_value for pedro is in the area of dollar_figure to dollar_figure opinion respondent concedes that petitioners incurred a casualty_loss as a result of the partial sinking of the pedro on date but contends that the loss if any was sustained in and not in as claimed by petitioners respondent argues that it was not until when the lawsuit against pedro-holland was resolved that petitioners knew whether or not they would be further compensated respondent also challenges the amounts used by petitioners in computing the amount of the casualty_loss on their return petitioners argue generally in support of the position taken on their return sec_165 provides a deduction for losses not_compensated_for_by_insurance_or_otherwise sec_165 deals with the treatment of casualty gains and losses although petitioner testified that he was in the business of buying and selling boats for which he held two franchises and petitioners included a schedule c relating to boat sales with their return they claimed the loss from the partial sinking of the pedro as a loss from a casualty relating to personal_use_property for reasons not readily apparent and reduced the loss by dollar_figure as provided by sec_165 and percent of their adjusted_gross_income or dollar_figure as provided by sec_165 as already noted respondent challenges both the year in which any casualty_loss deduction may be claimed by petitioners and the amount of the loss for reasons hereafter discussed we believe that petitioners have correctly chosen as the year for which to claim any casualty_loss but based on the record before us that petitioners are entitled to claim no casualty_loss in any year from the partial sinking of the pedro the regulations provide the method for determining the amount deductible sec_1_165-7 income_tax regs provides b amount deductible-- general_rule in the case of any casualty_loss whether or not incurred_in_a_trade_or_business or in any transaction entered into for profit the amount of loss to be taken into account for purposes of sec_165 shall be the lesser_of either-- i the amount which is equal to the fair_market_value of the property immediately before the casualty reduced by the fair_market_value of the property immediately after the casualty or ii the amount of the adjusted_basis prescribed in sec_1_1011-1 for determining the loss from the sale_or_other_disposition of the property involved however if the property used in a trade_or_business or held_for_the_production_of_income is totally destroyed by casualty and if the fair_market_value of such property immediately before the casualty is less than the adjusted_basis of such property the amount of the adjusted_basis of such property shall be treated as the amount of the loss for purposes of sec_165 fair market values are generally to be ascertained by competent appraisal sec_1_165-7 income_tax regs sec_1_165-1 income_tax regs citing sec_165 provides that in computing taxable_income under sec_63 any loss actually sustained during the taxable_year and not made good by insurance or some other form of compensation is allowable as a deduction subject_to certain limitations not relevant here sec_1_165-1 income_tax regs provides in general that a casualty_loss is not sustained before the year in which it can be ascertained with reasonable certainty that reimbursement for the loss will or will not be received as described in our findings_of_fact petitioners computed the amount of their loss by subtracting their asserted dollar_figure fair_market_value of the pedro immediately after the casualty from dollar_figure petitioners' estimated fair_market_value of the pedro before the casualty thereby arriving at a casualty_loss of dollar_figure further reduced by the dollar_figure insurance recovery paid to them by usf g in we believe some adjustments must be made to petitioners' computation the effect of which is to eliminate any casualty_loss deduction for any year petitioners were unable to provide any formal appraisals that would establish the fair_market_value of the pedro both immediately before and immediately after the underwater valve explosion that caused the loss however the record contains sufficient evidence by which these values can be established petitioner testified that in november hoping to make a quick sale for reasons outlined in our findings_of_fact he and his wife decided to lower the asking price to dollar_figure we find this to be the immediately before fair_market_value of the pedro petitioner testified that we had six appointments set for march and april of to show the boat buyers that were coming in flying in from out of town obviously in new england you don't show boats in january and february until the weather starts to break since the dollar_figure asking price was slightly below the pedro's dollar_figure adjusted_basis and there appears to have been considerable interest in the boat there is no reason to suppose petitioners could not have gotten their asking price but since they were willing to sell the pedro for this amount no higher fair_market_value figure was shown to be appropriate since the adjusted_basis of the pedro dollar_figure was greater than the dollar_figure fair_market_value immediately before the casualty_loss the regulations require that the latter figure be used based on the record before us we also find that the dollar_figure insurance recovery accurately measures the decrease in the fair_market_value of the pedro as a result of the valve explosion thus the fair_market_value of the pedro immediately after the date explosion was dollar_figure we recognize that sec_1_165-7 income_tax regs provides that the cost of repairs to the property damaged can be acceptable under certain circumstances as evidence of the loss of value petitioner testified that he spent about dollar_figure in repairs out of my own pocket of things that they usf g wouldn't pay for but petitioner neither specified the items he claims to have paid for that were not reimbursed nor supported his claim by any receipts checks or other evidence that would in an objective manner support his claim we cannot therefore allow the dollar_figure as a deductible casualty_loss we need not address respondent's argument that and not was the proper year in which petitioners could claim a casualty_loss deduction respondent makes this argument because was the year in which petitioners settled their claim against pedro-holland for dollar_figure we would simply point out that this recovery had no bearing on the computation of the amount of any unreimbursed loss suffered by petitioners as a final word we would note that with regard to petitioners' accountant charles c brewster testified that in computing the tax consequences of petitioners' ultimate disposition of the pedro in he subtracted from basis the dollar_figure casualty_loss taken on the return since we have sustained respondent's disallowance of this deduction petitioners may be in position to recompute to their advantage the tax consequences of the sale of the pedro to reflect the foregoing and concessions by respondent decision will be entered under rule
